 


110 HRES 19 IH: Expressing the sense of the House of Representatives concerning health promotion and disease prevention.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 19 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Gene Green of Texas submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 
RESOLUTION 
Expressing the sense of the House of Representatives concerning health promotion and disease prevention. 
 
 
Whereas the New England Journal of Medicine has reported that modifiable lifestyle factors such as smoking, sedentary lifestyle, poor nutrition, unmanaged stress, and obesity account for approximately 50 percent of the premature deaths in the United States;  
Whereas the New England Journal of Medicine has reported that spending on chronic diseases related to lifestyle and other preventable diseases accounts for an estimated 70 percent of total health care spending;  
Whereas the Department of Health and Human Services has concluded that the health burden of these behaviors falls in greatest proportion on older adults, young children, racial and ethnic minorities, and citizens who have less education and income;  
Whereas business leaders in the United States have asserted that the economic burden of medical care diverts corporate resources from investments that could produce greater financial returns, and reduces the wages paid to employees;  
Whereas the Office of Management and Budget reports that the Medicaid and Medicare programs consume an increasingly large portion of government funding;  
Whereas the American Journal of Public Health reports that the financial burden of the Medicare program will increase substantially as the population ages and increasing numbers of people are covered by that program;  
Whereas improving the health of the American people and reducing the need for medical services is a viable way to control medical care costs for the Nation;  
Whereas the American Journal of Health Promotion reports that a growing research base demonstrates that lifestyle factors can be modified to improve health, improve the quality of life, reduce medical care costs, and enhance workplace productivity through health promotion programs;  
Whereas the Centers for Medicare and Medicaid Services has determined that less than 8 percent of health care spending is devoted to the whole area of public health, only a very small portion of which is devoted to health promotion;  
Whereas significant additional work is required to develop the basic and applied science of health promotion;  
Whereas additional research is required to clarify the impact of health promotion programs on long term health behaviors, health conditions, morbidity and mortality, medical care utilization and cost, as well as quality of life and productivity;  
Whereas the Institute of Medicine has proclaimed that additional research is required to determine the most effective strategies at the individual, organizational, community, and societal level to create lasting health behavior changes, reduce medical utilization and enhance workplace productivity;  
Whereas health promotion leaders proclaim that additional research is required to develop strategies to reach all groups with special attention focused on older adults, young children, racial and ethnic minorities and citizens who have less education and income;  
Whereas health promotion leaders proclaim that significant efforts are required to develop standardized management and clinical protocols for programs and to disseminate these protocols to scientists and practitioners in health care, workplace, school, and other community settings;  
Whereas health promotion leaders proclaim that information on the benefits of health promotion programs must be disseminated to policy makers in public and private sector settings;  
Whereas health promotion leaders proclaim that significant efforts are required to develop programs to enhance lifestyle in school, workplace, health care, and other community settings;  
Whereas investments in health promotion contributes directly to current efforts of Ending Health Disparities, the Leading Health Indicators, and Healthy People 2010; and  
Whereas Research!America reports that most American citizens and scientists have shown strong support for increased investment in health promotion: Now, therefore, be it  
 
That it is the sense of the House of Representatives that the powers of the Federal Government should be utilized— 
(1)to enhance the science base required to fully develop the field of health promotion and disease prevention; and  
(2)to explore how strategies can integrate lifestyle improvement programs into national policy, health care workplaces, families, and communities.  
 
